Title: To Thomas Jefferson from Henry Banks, 26 March 1804
From: Banks, Henry
To: Jefferson, Thomas


            
              Sir 
              Richmond March 26th. 1804
            
            On the 22d. Instant I had the honor of addressing you concerning an act for incorporating a Company “for improving the Navigation of James River.” Since that time a number of persons have subscribed to the Memorial which is now enclosed.
            It is reported here that Congress will rise before this can reach you. If there was a little more time, I apprehend that not a man in this City, who is not interested, who would not subscribe. If the reasons alleged are sufficient to authorise a delay until the next Session, the application will then be strengthened, not only by many more names, but by an accurate examination of the Channel.
            I have the honor to be Your most humbl Servt
            
              Henry Banks 
            
            
              N.B. a Copy of the Law is enclosed also.
            
          